Brosman, Judge
(dissenting):
I am afraid that I cannot agree that *357•the decision of the board of review in this case should be affirmed.
II
At the outset I must make several concessions arguendo for the present purpose. In the first place, I grant on this basis the validity of the Regulations, the effect of which is to proscribe the assignment of military personnel to duty in officers’ clubs, save on a strictly voluntary basis. And I accept similarly the notion that the Military District of Washington had authorized such assignments here, following a finding of the “necessity” contemplated by the Regulations.1 Therefore, I agree that, if the accused, Robinson, volunteered, within the requirement of the Regulations, for service in the McNair officers’ club as a laborer — the position he occupied under the club’s table of distribution at the time in suit, according to the testimony of the club’s administrative officer — then his assignment there was both legal and unterminated, and the lawfulness of the order he violated is assured. But I do not believe that he volunteered.
It strikes me that the term “volunteer” must be taken to have been used in the Regulations with which we are concerned in a special and relatively narrow sense. Frequently, and for the soundest of reasons, military officers issue requests for “volunteers” for the performance of a wide variety of duties, assignments and missions — and as often secure them. In the cases of which I speak, however, the tasks concerned might lawfully have been assigned, without regard to election, in the absence of bidders — and undeniably would have been.
Here — and accepting fully the in-tendment of the testimony of Captain Hagood, the post personnel officer — the accused was “offered” an assignment as a cook’s helper at the McNair club. At the same time, it appears to have been made clear to him — although I make no suggestion of menace — that the cost of rejection was transfer to another and undisclosed military station. He doubtless made an election, for he must have understood — certainly he had been told —that another choice was open to him. He was, I am sure, a “volunteer” of sorts. But was he one of the variety contemplated by the Regulations? I think not — for the principal reason that he was wholly uninformed that the assignment he “accepted” could not possibly have been made without his consent, and that its only legal basis lay in his affirmative wish to serve at the club.
Ill
In addition — and conceding an exercise of informed choice — I doubt that Robinson volunteered as a laborer. As I understand Captain Hagood’s testimony, he was “offered” duty as a cook’s helper. And thus we are met by the question: With respect to what duty must a soldier volunteer under these Regulations? Does one solicit officers’ club service in blank- — -and is that enough? Or must the applicant offer for a single and specific position under the organization’s table of distribution ? The latter is not an essential requirement, I should think, and the truth must lie somewhere in between.
Hence, we must inquire in such cases whether there exists a sufficient similarity between the assignment sought, and that in fact made, to enable us to conclude that the soldier was given the duty for which he volunteered. We are required to take a reasonable position here, I am sure, but we cannot overlook the fact that — since the Regulations are in derogation of statutory law, as inter*358preted by Federal courts and high administrative officials — they may not be construed loosely. I would suppose, for example, that one who had volunteered, say, as a meat chef might properly be transferred to duty as second cook. On the other hand, I doubt that it would be lawful to assign a soldier to a permanent latrine detail following his request for duty as a principal enlisted assistant to a club’s administrative officer.
Now what of Robinson’s situation? In accordance with the table of distribution, he was serving as a laborer — a term revealed by the testimony of the club officer, Captain Wilson, to have constituted a euphemism for membership in a kitchen police detail. I am willing to grant that, while acting in such a capacity, he may in some sense have “helped” the facility’s cooks. However, it is not my understanding that kitchen police duties are among those customarily assigned to a cook’s helper ■ — -which appears to have been the accused’s military specialty.2 Certainly one with enlisted experience — or any slightest contact with food service duties — will readily acknowledge that a gulf of almost limitless proportions separates the performance of cooking and kitchen police functions. In light of that vast difference, I cannot see how I can accept the conclusion that, in volunteering to cook in the officers’ club, Robinson agreed to assume what appears to have been a permanent assignment to the menial chores he was ultimately called on to perform.
IV
Although the language of the Regulations at the core of this case demands the conclusion that an officers’ club assignment is terminable at the will of the soldier, I do not at all mean to imply that an orderly procedure of departure is not to be required. Certainly, a military person is not permitted, informally and without more, to take himself off, once his period of enlistment has elapsed. Indeed, he will find himself guilty of absence without leave if he does. So here one may not, I think, end sought service at an officers’ club by a casual exercise of unilateral will — and this is true despite the fact that the assignment’s legality must depend on the continuing volition of the assignee.
Although the record contains testimony which distinctly suggests that Robinson had, in fact, requested reassignment from the McNair club in advance of his disobedience, it is unnecessary that I rely on this sort of approach in the development of my views. Instead, I need only ask this: How could Robinson reasonably have been expected *359to know that he enjoyed a privilege to terminate the assignment at will — albeit in an orderly manner — in the absence of an explanation of his status at the time he undertook the duty? And it is abundantly clear from Captain Hagood’s testimony that he did not receive one. All he could possibly have understood from Hagood’s language was that he might choose between an assignment to the club and a transfer from Fort McNair — an option not infrequently granted military personnel under circumstances in which either alternative might lawfully be compelled. Certainly he was not informed of anything which remotely suggested that the only legal basis for the club assignment lay in an exercise of his own will.
Under this analysis it may be argued, of course, that the accused’s disobedience was the more culpable by reason of his conception of his assignment as one in no way dependent on his wishes. Perhaps this is true, but I need not consider the matter — because it has nothing whatever to do with the legality of the assignment, and hence of the disobeyed order. We are not concerned here with the relative blackness of the accused’s heart, but rather with the narrow — and perhaps technical — question of whether the order disobeyed by him was a legal one, as it must have been if the conviction is to be upheld. In my view it was not — this for the reason that the assignment was unlawful, and this in turn because the accused did not volunteer within the meaning of relevant Regulations.
V
I would reverse the decision of the board of review.

 In urging that his client be found not guilty, assigned military defense counsel at the trial argued with much force that, in view of Fort McNair’s location in the very heart of the highly populous District of Columbia, it is little short of inconceivable — by reason of facts of which the court-martial could take judicial notice — that any sort of “necessity” exists in fact for the assignment of enlisted personnel to full time service in the McNair club. He suggested, indeed, that the only “necessity” for the failure to utilize readily available civilian personnel in the facility lay in the possibility that its members might be required to pay somewhat higher dues.


 While a cook’s helper (food service helper) may, on occasion, reasonably be expected to perform duties connected with the cleaning of certain kitchen equipment and the like, clearly it is not the intendment of Army Regulations that he be relegated to full time kitchen police duties. “Food service helper” constitutes a recognized military occupational specialty- — -MOS Code 940 at the present time — and demands special skills and knowledge, which requirements are set out in Regulations and elsewhere. See SR 615-25-15, November 1950, page 211; AR 611-201, March 1955, page 921.
On the other hand, kitchen police (laborer) duties are distinctly menial in character, and demand no sort of special aptitude or training. Almost every soldier, regardless of military specialty or assignment or prior training, has been called on necessarily to perform KP labor. Moreover, while it is legally impermissible to utilize kitchen police service as punishment, most military personnel would deem the full time and indefinite assignment to its performance as agonizing a duty as may be found in the entire gamut of military chores. Yet Robinson is considered by the majority to have “volunteered” for exactly this career of usefulness.
The point of the business is that, while it is one thing to be called on appropriately — as a cook’s helper — to accomplish an occasional task normally falling within the ambit of kitchen police (laborer) service, it is quite another to be transferred to that unpleasant duty permanently. Examining the applicable military directives, together with service custom and the realities of the situation — of all of which this Court may take judicial notice — I simply cannot conclude that the accused before us freely elected to perform the duty he denied.